 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10                                              Case No. 19cv2452-JAH (LL)
     STRIKE 3 HOLDINGS, LLC,
11
                                  Plaintiff, ORDER GRANTING
12   v.                                      PLAINTIFF’S EX-PARTE
                                             APPLICATION FOR
13   JOHN DOE subscriber assigned IP         EXTENSION OF TIME TO
     address 70.95.76.252,                   EFFECTUATE SERVICE
14
                                   Defendant.
15

16

17         On March 19, 2020, Plaintiff, Strike 3 Holdings, LLC, filed an ex-parte
18   application to extend time to effectuate service on Defendant, John Doe, with a
19   summons and complaint. There have been no oppositions filed.
20         IT IS HEREBY ORDERED that Plaintiff’s application is GRANTED.
21   Plaintiff shall have until July 3, 2020, to effectuate service of a summons and
22   complaint on Defendant.
23         IT IS SO ORDERED.
24

25   Dated: March 25, 2020
26                                              __________________________
                                                Hon. John A. Houston
27                                              United States District Judge
28
